       Case 19-16987            Doc 17        Filed 08/01/19 Entered 08/01/19 14:58:20                       Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Jillian Washington                                        )            Chapter 13
                                                                 )            Case No. 19 B 16987
         Debtor(s)                                               )            Judge LaShonda A. Hunt

                                                       Notice of Motion

     Jillian Washington                                                       Debtor A ttorney: Cutler & A s s ociates Ltd
     18573 Meadow Lane                                                        via Clerk's ECF noticing procedures
     Hazel Crest, IL 60429


                                                                              >   Dirksen Federal Building
On September 09, 2019 at 10:30 am, I will appear at the location listed to    >   219 South Dearborn
the right, and present this motion.                                           >   Courtroom 719
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Friday, August 2, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 06/14/2019.

2.   The debtor(s) have failed to commit all disposable income to the plan.

3. The Debtor has failed to amend schedule I to list the correct income amount.

4. The Debtor has failed to amend the plan at section 5.1 to provide unsecured creditors will be paid a minimum of 100% of
   their allowed claims plus interest due to equity.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
